Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 1 of 33 PageID #: 238




                         EXHIBIT C




                                                                     Government s
                                                                     Exhibit No. C
                                                                      4:20CR142
                                                                     U.S. v Dunn
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 2 of 33 PageID #: 239


    CAUTION: NOT TO BE USED FOR                                       THIS IS AN IMPORTANT RECORD.                             ANY ALTERA IONS IN SHADED A EAS
    IDENTIFICATION PU POSES                                                    SAFEGUARD IT.                                                 RENDER FORM VOID
                                        CERTIFICATE OF RELEASE OR DISCHARGE FROM ACTIVE DUTY
                                           This Report Contains Information Subject to the Pri acy Act of 1974, As Amended.
    1. NAME (Lest, First) Middl )                         2. DEPART E T, COMPONENT AND BRANCH                             3. SOCIAL SECURITY NUMBE
    DUNN DANIEL AUSTIN                                                                     USMC-KI                                         594 1 96 1 1068
    4a. GR DE, ATE OR A K                    b. PAY GR DE                 5. DATE OF BIRTH (YYYYMMDD)                6. RESERVE OB IG TIO TER INATION DATE
                     PFC                            E-2                                 19900330                        (YYYY MDD) 20180607
    7a. PLACE OF ENTRY I TO ACTIVE DUTY                                   b. HO E OF ECORD AT TI E OF E TRY (City and state, or complet address if known)
    DALLAS EPS                                                            165 LAKE TRAIL DR
    DALLAS TX 75202- 709                                                  DOUBLE OAK TX 75077
    8a. LAST DUTY ASSIG ME T AND MAJO COM A D                                              b. STATION WHERE SEPARATED
    CNATTU, MATSG-33, NAS. OCEANA                                                          MATSG-33, NAS, OCEANA. VA (RUC 06116)
     9. CO AND TO WHICH TRANSFE RED                                                                                 10. SGLl COV RAGE | | NONE
                                                                                                                       A OUNT: $400,000
    11. PRI ARY SPECIA TY (Li t number, title and y ars and month in                       12. RECORD OF SE VICE     YEAR(S) MONTH(S) DAY(S)
         s ecialty. Li t a ditional specialt numbers and titles Involving eriods of
         on or more year .)
                                                                                             a. DATE E TERED AD THIS PERIOD               2010..        , 07             ' 12 ; -
    6531 - Aircraft Ordinance Technician                                                     b. SEPARATION DATE THIS PE IOD               2011 ¦           03 :         . 17
          0 years 0 mos 0 days                                                               q. NET ACTIVE SERVICE THIS ERIOD               00. .          08 ••          06
                                                                                             d. TOTAL P IO ACTIVE SERVICE                 . 00:'           00             00
                                                                                             e. TOTA PRIOR IN CTIVE SERVICE                 00           • 00          ; do ..
                                                                                             f. FOREIGN SERVICE                             00             oo .           00
                                                                                             g. SEA SERVICE                                 00         . 00               00 :¦
                                                                                                                                                                        '..04...
                                                                                             h. INITI L ENTRY TRAINING                     00              01.
                                                                                             I. EFFECTIVE DATE OF PAY GRADE               2011             01            .01.
    13. DECORATIONS, EDALS, BADGES, CITATIO S AND CA PAIGN 14. MI ITARY EDUCATIO (Course title, number of weeks, and month and
        RIBBONS AWA DED OR AUTHORIZED (Ail perio of service)     year compl ted)
    National Defense Service Medal, Rifle Ex ert Badge       Aircraft Ordinance Technician 5 wks 02/11
                                                             F/A-l 8 Armorment S stem 4 wks 3/11




    15a, COMMISSIONED HROUGH SERVICE ACADEMY                                                                                                                     YES      X NO
      b. COMMISSIO ED THROUGH ROTO SCHO ARSHIP (10 USC Sec. 2107b)                                                                                               YES      H NO
       c. ENLISTED UNDER LOAN REPAYMENT PROGRA (10 USC Chap. 109) (If yes, years of ommitment: )                                                                 YES      U NO
    16. DAYS ACCRUED LEAVE 17. ME BE WAS PROVID D CO PLETE DENTAL EXA INATIO                                                      D AL APP OPRIATE                     YES    NO
         PAID j 0 DENTAL SERVICES AND TREAT ENT WITHIN 90 DAYS P IO TO SEPA ATION                                                                                         X
    18. RE ARKS
    Not a final discharge.
    Date detac ed separation activity: 20110316 1 day travel time. . .' . .
    While a ember of the Marine Cor s Reserve ou will keep the CG, Marine Cor s Reserve.Su port Command (toll free i-800- 55-S802)-informed
    of any change of address, martial status, nu ber of dependants, civilian emplo ment, or physical standar s. S/N:: 06 i 16-2011.-0003


    The information contained here in Is subject to computer matching within the De artment of Defense or with any other affected Federal or non-Fe eral agenc .for verification
    purposes and to determine eligibility for, and/or continued compliance wllh, the requlremenls of a Federal benefit program,
    19a. AILI G ADD ESS AFTE SEPA TION (Include ZIP Code)                                  b. NEA EST RELATIVE (Name and eddress- Include Zip Code)
    165 Lake Trail Drive                                                                   Jud         Dunn (Mother) . ¦ . -: ' ..
    Double Oak TX 75077-0000                                                                165 Lake Trail Drive Double Oak X 75077-0000.. -i. .
    20. E BER REQUESTS COPY 6 BE SE T TO (Specify stateilocalliy) TX OFFlCE F ETERA te-AFFAIRS                                                                    YES         NO
     a. ME BE REQUESTS COPY 3 BE SENT TO THE CE TRAL OFFICE OF THE DEPART ENT OF VETE ANS F IRS                                                             ¦K    YES         NO
        ( SHI GTO , DC)
                            IATURE                   b. DATE            22a. OFFICIA AU TlgRlZEPTO SIGN (Typed name,,                    de, f/tje, signature)    b. DATE
                                                       (YYYYMMDD) Christopher L. Richa oson CwO2?13R80                                                            , (YYYYMMDD)



                                             SPECIAL ADDITIONA INFO MATION (For use by authorized agenotes only) . ¦
    23. TYPE OF SEPARATION                                              2 . CHA ACTE OF SERVICE (Includ pgrades) .
                       Released from IADT                                                                                   HONORABLE
    25. SEPARATION AUTHORITY                                                               26. SEPARATIO CODE                           27. REENT Y CODE
                           MARCORSEPMAN oar 1005                                                            MBK2                                   RE-1 A
    28. NAR ATIVE EASO FOR SEPARATION
    COMPLETION OF REQUIRED CTIVE SERVICE
    29. DATES OF TIME LOST DURI G THIS PERIOD (YYYYMMDD)                                                                               30. MEMBERREOyESTSCOPY
                                                                                                                                        - (Initials)
    None.
    DD FORM 214 AUG 2009 pre ious EDITION IS OBSOLETE. SER ICE - 2
                         }         Adobe                                              Designer                                                             8.0
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 3 of 33 PageID #: 240


   CAUTION NOT TO BE USED FC
    IDENTIFICATION PURPOSES
                                                                    THIS IS AN IMPORTANT RECORD
                                                                             SAFEGUARD IT
                                                                                                                             JlrY ALTE A IO SRENDE
                                                                                                                                              I SHADED AREAS
                                                                                                                                                    FORM VOID
                                       CERTIFICATE OF RELEASE OR DISCHARGE FROM ACTIVE DUTY
                                          This Report Contains Information Subject to the Privacy Act of 1974 As Amended
    1 NAME (Last First Middle)                                EPARTMENT, COMPO ENT AND BRANCH                                             SOCI L SECURITY U BER
    DUNN DANIEL AUSTIN                                                               USMC-K1                                              594 I 96 1 1068
     a GRADE, RATE OR RANK                      PAY G ADE                5 DATE OF BIRTH (YYYYMMDD)                6 RESERVE OBLIGATION TE INATION DATE
                    PFC                                E-2                             19900330                       (YYYY MDD) 20180607
   7a PLACE OF ENT Y INTO ACTIVE DUTY                                    b HOME OF RECORD AT TI E OF ENTRY (City and state or complete address if known)
    DALLAS MBPS                                                          165 LAKE TRAIL DR
    DALLAS TX 75202-4709                                                 DOUBLE OAK TX 75077
    8a LAST DUTY ASSIGN ENT AND AJO COMMA D                                               b STATION WHERE SEPA ATED
    CNATTU. MATSG-33. NAS, OCEANA                                                         MATSG-33, NAS, OCEANA, VA (RUG 06116
    9 COMMAND TO WHICH TRA SFER ED                                                                                  10 SGLI COVERAGE | | NONE
                                                                                                                                          A OUNT $400 000
    11 PRI ARY SPECIALTY (List n mber title and year and onths in                         12 RECORD OF SERVICE                          YEAR(S)      MONTH(S)        DAY(S)
       specialty List additional spociafty numbars and titles involving panod of
        one or more years)
                                                                                            a DATE ENTERED AD THIS PERIOD                2010            07            12
    6531 - Aircraft Ordinance Technician                                                    b SEPA ATION DATE THIS PERIOD                2011            03            11
           0 years 0 mos 0 days                                                             c. NET ACTIVE SERVICE THIS PERIOD             00             08            06
                                                                                            d TOT L PRIO ACTIVE SERVICE                    00            00            00
                                                                                            e TOTA PRIOR INACTIVE SERVICE                  00            00            00
                                                                                            f FO EIGN SERVICE                             00             00            00
                                                                                            g S A SE VICE                                 00             00            00
                                                                                            h INITIAL ENTRY TRAI ING                      00             01            04
                                                                                            i EFFECTIVE DATE OF PAY GRADE                2011            01            01
    13 DECO ATIONS EDALS BADGES CITATIONS AND CAMPAIGN                                    14 MILITARY EDUCATIO (Course tille n mber of eek and onth and
        RIBBO S AWARDED OR AUTHORIZED (All eriod of service)                                 , year co pleted)
      ational Defense Service Medal, Rifle Expert Badge                                   Aircraft Ordinance Technician 5 wks 02/1!
                                                                                          F/A 18 Armor ent System 4 wks 3/11




    15a COMMISSIONED THROUGH SERVICE ACADEMY                                                                                                               YES        NO
      b COMMISSIONED THROUGH ROTC SCHOLARSHIP (10 USC Sec 2107b)                                                                                           YES      K NO
      c ENLISTED UNDER LOA EPAYME T P OGRAM (10 USC Cha 109) (If ye years of commitment )                                                                  YES      K NO
    16 DAYS ACCRUED LEAVE 17 ME BE WAS PROVIDED CO PLETE DENTAL EXAMI ATION AND ALL APPROP IATE                                                                   YES NO
       PAID l0 DE TAL SERVICES A D TREATMENT WITHIN 90 DAYS PRIOR TO SEPARATION                                                                                       X
    18 EMA KS
    Not a final discharge
    Date detached separation activit 20110316 I day travel time
    While a member of the Marine Corps Reserve you will kee the CG, Manne Corps Reserve Support Command (toll free 1 -800 255-5802) infor ed
   of any change of address, martial status, number of dependants, civilian employment, or physical standards S/N 06116-2011-0003


   The information contained here In is subject to computer matching within the Department of Defense or with any other affected Federal or non Federal agency for verification
   purposes and to etermine eligibility for and/or continue com liance wilh the requirements of a ederal benelit pro ram
   19a AILI G ADDRESS AFTER SEPARATION (Include ZIP Code)                                 b EA EST ELATIVE (Name and address In lude Zip Code)
   165 Lake Trail Drive                                                                   Ju y Dunn (Mother)
   Double Oa TX 75077-0000                                                                165 Lake Trail Drive Double Oak TX 75077-0000
   20 E BE REQUESTS COPY 6 BE SENT O (Specify state/locality)            f FICE OF V&F RANS AFFAIRS             YES      NO
     a ME BER REQUESTS COPY 3 BE SENT TO THE CE TRAL OFFICE OF         'ART E T OF VET RANS AFFAIRS             YES      NO
       [WASHINGTO , DC)
                                   b DATE       22a OFFICIAL Aj/rHO li 'TO SIGN (Tyfj dname grade Mia ignature) b DATE
                                     (YYYYMMDD)                                                                   (YYYY MDD)
                                                ChnsfopherL i a InC          SO
                                                                                                                                                              Z0 Q3>)ft
                                            SPECIAL ADDITIONA INFO ATION (For use by authorized agencies only)
   23 TYPE OF SEPARATION                                                  24 CHARACTER OF SERVICE (Include upgrades)
                      Released from IADT                                                                                   HONORABLE
   25 SEPARATION AUTHORITY                                                                26 SEPARATION CODE                           27 REENTRY CODE
                          MARCORSEPMAN par 1005                                                            MBK.2                                      RE-1 A
   28 ARRATIVE REASON FOR SEPARATION
   COMPLETION OF REQUIRED ACTIVE SERVICE
   29 DATES OF TIME LOST DURI G THIS PERIOD (YYYYMMDD)                                                                                30 MEMBEF?FEgJ E rS COPY4
   None
   DD FORM 214, AUG 2009 PREVIOUS EDITION IS OBSOLETE SERVICE • 7
                                                                                                                                                              Adobe Designer 8 0
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 4 of 33 PageID #: 241
                    /

                                     NITED STATES MARINE CO PS
                                Head arLera 4Lh Marine LoginLica Group
                                    2CCC Opelousas Avenue, Building 1
                                      NKW ORLEANS, L 7C146-CCCC




                                                                             1910

                                                                             04 Dec 12

                ENDORSEMENT on INSPECTOR-INSTRUCTOR, B D/S Motor Transport Company,
                         Sixth Motor Transport Battalion, Fourth Marine Logistic
                         Group Itr 1910 of 28 Nov 12

      From: Commanding General, 4th Marine Logistics Group, 2000 Opelousas Avenue,
             Building 1, NEW ORLEANS, LA 70146-0000
      To: COMMAND NT OF THE MARINE CORPS (MMSB-20), HEADQU RTERS, U.S. M RINE
             CO PS, QU TICO, VA 22134-5002

      Subj: ECOMME D TION FOR DMINIST TIVE DISCH RGE OF L NCE CORPOR L DANIEL A
             DUNN, USMCR

      Ref: (a) MCO P1900.16 (MARCORSEPM N)

      1. Readdressed and forwarded for filing in accordance with section 6311.6 of
      reference (a).


      2. The recommendation that the respondent be administratively discharged from
      the United States Marine Corps Reserve is approved. By copy of this letter,
      the Respondent's Comm nding Officer is directed to take those administrative
      steps necessary o effect subject Marine's separation within 20 days fro the
          i Of receipt of this letter un er the following criteria


          a.    Characterization of Service:     Other Than Honorable

          b.    Authority for Discharge:         MARCORSEPMAN, par.6210

          c .   Separation Code:                 HKQ1 - MISCONDUCT

          d.    Reenlistmen Code:                RE-4


          e.    Suspension:                      None

      3. The Responden 's co mand will also forward           he closed-ou    service record
     book of subject Marine to the Commandant of the Marine Cor s (MMSB-20) and, by
     separate correspondence, i form this Headquarters (SJA), of t e date of
      separation.




                                                   R. R. M CHUT
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 5 of 33 PageID #: 242




                                                                 01 Dec 12


      MEMORANDUM OF REVIEW

      From: Staff Judge Advocate, 4th Marine Logistics Group, 2000 Opelousas
            Avenue, Building 1, NEW ORLE NS, L 70146-0000
      To: Commanding General, 4th Marine Logistics Group, 2000 Opelousas venue,
             Building 1, EW ORLE NS, L 70146-0000

      Subj RECOMMENDATION FOR DMINISTRATIVE DISCHARGE OF L NCE CORPORAL DANIEL A
             DUNN, USMCR

      1. SJA Opinion under p ragraph 6308.1c of MCO P1900.16 (M RCORSEP AN): the
      proceedings have been reviewed and found sufficient in law and in fact.

      2. Recommended basis for discharge: Misconduct / Commission of a Serious
                                          Offense

      3. Recommended characterizatio of discharge: Other Than Honorable

      4. Suspension: None


      5. SJA Comments: Leg lly and factually sufficient. On 23 Sep 12, S      as
      arrested for two felonies and two misdemeanors. The charge of Retaliation
      carries a possible sentence of 2-10 years in prison and fines up to $10K, Due
      to SNM1s prior actions, command has a concern that he is a risk to other unit
      members and has no potential for future service in the Marine Corps Reserve.
      Per MARADMIN 328/10, SNM has not been mobilized or deployed and is exempt from
      the required medical screening for PTSD or TBI. I recommend that LCpl Dunn be
      separated from the Marine Corps with an Other Than Honorable Characterization
      of service.

      6. The Res ondent is a SMCR Marine with no combat service or deployment, and
      no diagnosis of PTSD or TBI. Therefore, Res ondent is exempt fro the medical
      evaluation requirements of MARADMIN 328/10.




                                             A. J. CH R NZA JR
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 6 of 33 PageID #: 243

                                                                                     sw
                                                                    rd r •
                   B D/S Motor Transport Company, Sixth Moto Transport Battal on, Fou th Marine
                                                Logis ic Group
                                             301 E REGIS ST S0I E 1137
                                              LUBBOCK, TX 79 03-1137
                                                                                IN REPE.V REFER TO:
                                                                                1910
                                                                                S-l
                                                                                02 Oct 12

        From: Commanding Officer, B D/S Moto T ansport Company, Six h Motor
                ranspor Battalion, Fourth Marine Logistic Group, 301 E REGIS ST SUITE
               1137, LUBBOCK, TX 79403-1137
        To: Commanding General, 4th Marine Logistics Grou , 2000 Opelo sas Avenue,
                Building 1, NEW ORLEANS, L 70146-0000

        Subj: RECO ME DA ION FOR DMINISTRATIVE DISCHARGE OF L NCE CORPOR L D NIEL A
                DUNN, USMCR

        Ref:    (a) MCO P1900.16 (M RCO SEPM )
                <b) M R DMIN 328/10

        Enel;   (1) No ification of Separation Proceedings
                (2) cknowledgmen of Righ s
                (3) Purpose and Scope of BCN and NDRB
                (4) Personal Receipt of Notificatio of Separation Proceedings
                (5) Supporting Docu ents

        1. I recommend hat DANIEL A. DUNN be separated from the United States
        Marine Corps Reserve with an Ot er Than Ho orable characterization of
        service.

        2. Per the references, the notification package (enclosures (1), (2), and
        (3)) as deli ered in person to the Marine. See enclosure (4).

        3, Enclosure (5) includes pages fro the service eco d book and
        documentation supporting the basis for separation. On 23 Septem er 2012 on or
        about 0230, Lance Corporal Daniel A. Dunn, as arrested by he Lubbock Police
        Departmen . He as charge ith the follo ing offe ses: Felony Charges (2) -
        Retaliation an Stal ing; Misdemeanor Charges (2) - Unlawful carry of a weapon
        and public intoxication. It is my recommen a ion hat LCpl Dunn be sepa ated
        from the Marine Corps with an Other Than Honorable Characteriza io of
        ser ice. LCpl Dunn's actions have tainted the Marine Corps' Image and of t is
        Unit and are detremental to our Esprit de Corps and Mobilization readiness.
        LCpl Dunn has not de loyed or participated in a comba o eration during his
        service.


        4. The Marine submitted no statement.

        5. I have revie ed the Respondent's recor s and certify that SNM has no
        co bat service or deploymen and the Res ondent was not iagnose i h Post-
         raumatic Stress Disor er or Traumatic Brain Injury.

        6. The Reserve Unit Co manding Officer or Officer in Charge is in agreement
         ith e reco mendation.




                                                         E. M. PARDO
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 7 of 33 PageID #: 244
   [972-72 -8181
                                                                                         04:24:39ji.m             10-18-2012   1/10


                                                                                        -.'1
                                                 OKWED 8TOT2S M RINE CORPS
                              B D/3 Kotor Transport Co pany, Sixth Kotor Transport BattaHon, Fourth
                                                      H&tlne Logistic aroup
                                                     301 8 UBIS ST 8DZT8 1137
                                                     LUBBOCK, TK. 79403-113T
                                                                                               3K a& r tstw ivt
                                                                                               mo
                                                                                               s-i
                                                                                               02 OcC 12

                   CERTIFIED # 7005 1160 00 0 10?3 7702

                   From; Commanding Officer, B D/S Motor Transport Compa y, Sixth Motor
                          Tra sport Battalion, Fourth Ma ine Logistic Group, 301 E REGIS ST S ITE
                          1137, LUBBOCK, TX 79403-1137
                   To;¦ La ce Cor oral DANIEL A. DUNN, USMCR

                   Subj: ifOTIFrCATION OP SEPARATION PROCEEDINGS (BO RD C SE)

                   Refs (a) MCO P1900.16 (M RCORSBPM N)

                   Enel: (D Pur ose and Scope of the BOSS and NDHB
                           (2) Acknowledgemen of Respondent'a Rights

               l. Yo are hereby notified tha I in end to recommen to the Comman ing
               Gene al, 4th Ma ine Logistics Group that you he discharged ro the U.s.
               Marine Corps /U.s, Marine corps eserve in acco dance with a agra (s)
               6210.6 of he reference by reason of:

                       a. Primar Basis
                           (1) GENER L B SIS: M sconduct
                        (2) SPECIFIC BASIS: Commission of a Serious Offense
                        (3) .FACTUAL BASIS*. On 23 September 2012 on or abou 0230, Lance
               Corpo al Du n, Daniel . was arreste b the Lubbock police Department. He was
               charged with the following offenses: Felony Charges (2) - re aliation an •
               stalking; Mis emeanor Charges (2) - unlawful ca r of a weapon an ublic
               intoxication.

              2. The least favorable cha acteriza ion of service which ou ma receive is
              O her Than Hono able. lthough the Commanding General, «eh Marine Logis ics
              G ou will make he etermination of ch racteriza on if ou a e sepa ated, I
              am recommen ing ou receive an Other Than Honorable characterization of
              service.

              3. You are a ised that if a Marine serv ng in p grade E-4 or abo e s
              administrativel separated under other than honorable charac e ization of
              service, the Marine will be administratively educed o a grade E-3
              effective upon separation in acco dance with arag a h 6311.8 of the
              reference.

              4. s a result of hese sepa ation proceedings, you-have the following
              rights:

                 a. You have the righ to consult wi h qualifie counsel rio to electing
             or wai ing any of your rights. It is in your best interest to o so prio o
             wai ing an of our rights.

                 b. You ha e he righ to reques a hearing before n min strative
             Discharge Board in accorda ce with arag aph 6304 of the reference.
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 8 of 33 PageID #: 245
        -8181

                                                                                                 2/10




                 Subjs NOTIFICATION OF SEP BRTION PROCEEDINGS (BOARD CASE)

                    e. You have the Tigh to resent written statements to the comman ing
                 General, 4th Marine Logistics Group, in rebuttal to this proposed se aration,
                 and in lieu of having a heari g.

                     . You have he ight to ob ain copies of ocuments that will be
                forwa ed to comman ing General, 4th Marine Logistics Group, supporting the
                basis of this ' ropose se ara ion. Classified documen s shall be summarize .

                    e. You may waive ny of t ese rig ts after being afforde     n o portuni y
                to consul with counsel.

                   f. If you ha e a h story of Comba Ser ice or De loyment, as defined b
                MAR DMIN 328/10, you a e required to be screene for Post-Traumatic Stress
                Disorde (PTSD) and Traumatic Brain In ur (TBI). You are hereby irected to
                contact th s command to schedule an a pointment for me ical evaluation wi h n
                45 a s of receipt of this notifica ion. Failure to comple e his action will
                NO elay these roceedings.

                5. S oul   ou request a hearing befo e an Administra i e Se aration Boar ,
                you will he afforded the follo ing r ghtss
                     a. To ap ear in erson before such a boar or ha e rese te by counsel
                if you a e confined by civil uthorities.

                b. o be re resente by app inted militar counsel, or militar counsel
            of your choice if available.

                   c. To be re resen ed b civilian counsel if ou desire an a your own
            expense.

                   d. To challenge voting members of the board or the legal a visor, If an ,
            for cause onl .

              e. o testif in your own behalf, s bject to the provisions of rticle 31,
            UCMJ (Com lsor Self-Incrimination Prohibi ed).

                    f. At any ime urin the roceedings, you or your counsel ma submit
                ritten or recor e mat e for consi ra ion by the board.

                    . You or your counsel ma call witnesses on your behalf.

                  h. You or your counsel may question any i ness who a ears before the
           boa .

               £. rou or yawr co nsel assy resent argumen rior o the boar closing
            he hearing for elibera ion on findings an recommen ations.

                j. Dpon ritten reques o the Convening Authority, to be pro ided a co y
           of the eport of the board and the endorse ent thereo .

             k. Fa lure to appear a a hearin i hout good cause constitutes a waiver
          of ou ri ht to be resen * a the hearin ,

                 l. ou have the igh to make a sworn or unsworn statement.

              m. You have the ri ht to examine ev e ce resente by th boar , to
          c ss exami e itnesses ap ea in before the board, o submit evi ence before
          the boar , an to present final argume b fore the board.


                                                    2
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 9 of 33 PageID #: 246
  *972-724-8181
                                                                                        10-16-2012   3/t0




                  S bj: NOTIFICATION OF SEPARATION PROCEEDINGS (BOARD CASE) ¦


                     a. F ilure to respond after being affo ded a reasona le opportunity to
                  consult wi h counsel constitutes waiver of he rights in pa agra h 6304.Id to
                  6304.lm of the r ference.

                  6. Information on the Navy D scharge Review Board and the Board for
                  Correction of aval Recor s is pro ided to ou as enclosure (i).

                  7. You are irected to espond in wr ting to this notification b com leting
                  and returning enclosu e (2) within the following timeframes afte receiving
                  notificationi two workin ays if you a e on. ac ive u y and received i in
                  person; or twent a s if ou are a reservis no on active ut and received
                  it i erson or b mail.

                  8. If ou a e separate before you complete an active uty service
                  requirement incurred because ou eceive ad ance educatio assistance,
                  bonuses, or s ecial a s, yo ma be require to reinb rse the V.S. Gove nment
                  on a ro rata basis for the unse ed portion of the active service
                   equirement.




                                                         Ins ector-Instruc or




                                                     3
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 10 of 33 PageID #: 247
    ,972-724-8181
                                                                                                                10/10



                                                  tWI EB STATES MARINE CORPS
                            a D/3 Kotor Transport Co pany, Si th Kotor   anspo t Battalion, fourth Karina
                                                           Logistic Croup
                                                      301 S REGIS ST S ITS 1137
                                                      LO3B0CK, TX 79403-1137
                                                                                                a tatr asm »¦
                                                                                                1900
                                                                                                SJA
                                   .      ,      02                Oct                      12

                    From: ance Corporal daniee, a. pam, dshcr
                    To: . Cocomanding Officer, 0 D/S Motor Tra s ort Company, Sixth Motor
                           Transport Battalion, Four h Karine Logistic G oup, 301 E REGIS ST SUITE
                           1 37, LUBBOCK, X 79403-1137
                    Subji PERSONAL RECEIPT OF NOTIFICATION OP SE ARA ION PROCEEDINGS
                    1. On the ] />               day of           , at ]&' 0 , I              ersonally
                    received the original Notif catio of Se aration Proceedings dated
                     03.0/Taftfcft 2JMX, an the Purpose an Scope of he BCN and NDRB.




                    sig ature of Marine



                                                    lqjA
                    Wi ness /
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 11 of 33 PageID #: 248
  »972-724-8181
                                                                              04:26:          10-16-2012   4/10




                                       W St.-   -;:                          -> i



                          Purpose and Scope of Board of Correction of Naval Records (BCNR)
                                    and the Naval Discharge Review Board (Ndrb)


                   1. The Board for Correction of Na al Records (BCN ), consisting of not less
                   than t ree meirtbars, was established pursuant to 10 U.8.C, 1552, and consid rs.
                   all applications properly befo e it for the urpose of de ermining the
                   existence of a error or an Injustice, and to stake appropriate ecommendations
                   to he Secretary of the Nav . Applic tion ma be .made b the member or fo mer
                   member, or such othe ersons as the boar ete mines to be conpetent for such
                    urpose. The Bo rd for Co ection of Naval Recor s, unlike the Naval Discharge
                    eview Boa d (ND B), ma review disc arges awar ed b a gene al court-martial.
                  .O her ty es of c ses e iewe b the boar inclu e, bu are not limited o:
                   those involving reques s for h sical d sability retirement; the cancellation
                   of a h sical disability discharge, an substitut ng, in lieu thereof,
                   reti emen for disability,- an increase in the percentage of phys cal
                   isabilit ; the emoval of derogator material from an official recor ; the
                  review of nonju icial unishment; and he res oration of rank, g a e, o
                  rating. Also, this b a d will review the case of a person who is n a Rese ve
                  com onent a d who contends that e rel ase from active dut shoul h ve been
                  honorable, ather than general (unde honorable co ditio s).

                  The law requi es that ap lica ion be filed with he Boa d fo Correction of
                  Naval eco ds withi three'years of the date of the isco ery of the error o
                  injustice. However, the boar s au horize to excuse th fact hat the
                  a lication was filed a a later d te,'if i finds i to be in he interest of
                  justice to consi er the a plica ion. The board is em o er d to deny an
                  application withou a hearing, if it determi es that here is insufficient
                  e i ence to n icate the exis ence of probable material error or injus ice o
                  the ap licant.

                  No application will be consi ered by the boar until the a licant has
                  exhausted all o her e fec ive administ ative reme ies affor ed b existi law
                  or egulations, and such other legal reme ies es the board shall etermine are
                   rac ical and pro riately available t the a lica t.

              An ap lication o the boar for the cor ection of a recor shall ot operate
              as a s ay of a y proceedings being taken with es ect to he person i volved.
              The boar will consider the a licant s case on the basis of all the material
              before it, includin but not limited to.- the application for correction file
              b the a lican , any documentar e i ence filed in s ort of such
                  applications, an brief submitted b or in behalf of the a licant, and all
              available ertinent recor s in he Department of the Na . The a plicant's
              service r cor is bu one of the recor s whic may be considered by the board.

              In cases other than enie ap lications, the record of roceedings of the
              boar will be forwarded to he Secretar o the av , o ill direc such
              actions as e ermine to be appropriate.

               I connectio with review of execu e ischarges b the Boar for Correction
              of Naval Records, e e is no law or egula ion which ro ides ha an
              unfa rable ischarge may be change to a ore fa orable discharge solely
              because o the ex i ation of a pe iod of time af er discha ge uring which the
              respondent's behavior as been exemplary. To ermit relief, an error or
              injustice must be fou to ha e existed uring the pe io of the enlistment in
              quest o an the es on ent s goo conduc -after d scharge, i and of itself,
              is not sufficien o ar a t chan ing an nfavorable discharge to a

                                                                                       Enclosure (1)
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 12 of 33 PageID #: 249
  *¦972-724-8181
                                                                                         10-16-2012   5710




                     ore favorable type of discharge.

                    Applications for review and explanator matter may be obtaine b w iting the
                    Board for Correction of Naval Records. Department of the Navy, Washington, DC
                    20370-5100,

                    2. The Naval Discha ge Review Boar (NDRS), consis ing of fi e members, was
                    establishe pursuant to 10 U.fi.C. 1553, to review, on its own motion; or upon
                    the req est of any fo mer member of he Nav or Karine Corps? or the case
                   of a deceased membe of the Navy or Marine Corps, upon he request of he
                   sur i ing spouse, next of kin, or legal epresentative, or if incom etent b
                   the member's guardian; the      e and nature of final disc a e to de ermine
                   whe he o not, under easonable standards of naval law and disci line, the
                   t e an nature of the ischarge shoul be changed, co rected, or modified,
                   and if so, to decide what odification should be made. The board ma also
                   issue a ew discharge in accordance ith the fac s presented to it.

                   The NDEB ma eview all final separations from the naval service, irres ecti e
                   of he manne evi ence or brough about, e ce a discharge awarded b a
                   general court-martial, or a disch rge execu ed more than 15 years before ate
                   of revie ap lication. Such revie is based o all available records of he
                   Department of the Navy pe taining o he forme membe an such e idence as
                    ay be presented or obtaine b the board.

                   ndrb has no autho it to evoke an discharge; nor to reinsta e a y e son in
                    he mili ar 'ser ice subsequent to discharge nor to recall an erson t
                   active uty; nor to waive prior disqualifying discharges to permit enlistment'
                   in the naval ser ice or any other branch of t e Arme Forces; nor to cancel
                   enlistment contracts; nor o change the reason for discharge from o o
                   physical disabili y; nor o determine eligibility fo veterans benefi s.
                Relevant and mate ial fac s ge mane to the former member concerne foun b a
               general or s ecial cou -mar i l, o by a court of inquir or boar of
                investigation where the former member was in the s atus of a efendan or an
                in ereste par , as ap ro e b he rev ewing authorities, shall be acce te
               b he boar as establishe facts in the absence of manifest er or or unusual
               circums ances cle rl justif in a different concl sion. Relevant a d
               ma erial fac a state in a s ecification to which the former ember concerned
               pleaded guilty efore a general or special court- artial, or here, u on being
               con ron ed b such a specification, the former membe elected to request
                  scha ge for the goo of he ser ice, shall be accepte y the boar as
               establishe facta in the absence of manifest er or o unusual ci cumstances
               clea l justif ing a ifferent conclusion, or unless the former member sh ll
               show to the boar 's sa isf ction,,or i shall otherwise pear, ha arbi ra y
               or coercive ac ion was taken against the member at he time, hich action as
               not a pa ent to he reviewing authority f om t e face of the ecord.

               The evi ence befor the board which ma be considered in connection it a
                ar icular discharge document will normall be restricted to th t hich is
               relevan an mate ial to the former me ber's particular term of Karine Corps
               se vice or du in that term of Marine Corps service, or at the t e of
               separation.

                o warrant a change, co rect on, or modifica i n of the o iginal documen
               evidencing se aration from the Marine Cor s, t e fo er ember concerne must
               sho to the sa isfaction of the boa d, or i mus otherwise satisfactorily,
               appear, th t he origin l document was im ro erly or inequi abl issue un e
               stan ards of naval la an     scipline e is i g a the t e of the former



                                                        2
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 13 of 33 PageID #: 250
  *972-724-8181
                                                                           04:27     m. 10-16-2012   6/10




                   member s original separation, or u der such standards differing the efrom in
                   the former member s favor which subse uent to separation, were made ex essly
                   retroacti e to separations of the type and char cte had b the former member.

                  In connec ion wi h review of executed discharges by the NDRB, the e is no law
                  or regulation which rovides that an unfavorable discharge may be changed to a
                  more favorable ischarge solely because of the expiration of a e iod of time
                  after ischarge during which the respondent’s behavior has been ex trplary, TO
                   e mit relief, an error o injustice must e found to have existe during the
                   erio of the enlistment in ques ion an the res on ent's good con uct af er
                   iechazge, in and of itself, is no sufficien to warrant changing an
                  u favo abl discharge.

                  Applications for review and general information nay be obtaine b writing to
                   he Naval Discharge Review Board, 801 No th Ran ol h St ee , Arlin ton, VA
                  22203-1989.

                  3. Sta ement of the Indiv dual

                  X have been a vised of the purpose and proce ure fo makin a lication to the
                  Boar for Correc ion of Naval Records an the Naval Discha ge Re iew Boar .

                  I have also been a vise that a discharge un er other than honorable
                  conditions resulti g from a e io of continuous unautho ize absence of 180
                   ays or more, is a conditional bar to benefits administered y the Ve erans
                  Admi is ration notwithstanding a y action by the aval Discharge Review Boar .


                                                                                   3jSf)X.WU
                                            Date Karine Signature                     Date
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 14 of 33 PageID #: 251
    972-724-8181
                                                                                          10-16-2012   7710


                     From: Lance Corporal* DANIEL A. DUNN, U9MCR
                     So i Commanding officer, B D/3 Kotor Transport Compa y, Sixth Motor
                            Transport Battalion, Fourth Marine Logistic Group, 301 E HEGIS ex suite
                            1137, LUBBOCK, TX 79 63-1137

                    SufiJ: ACfOTOWLETOEMENT DP RIGH S TO BE EXERCISED OR WAIVED IN CONNECTION WIT
                             DISCHARGE PROCEEDINGS (BOARD CASE)

                    Ref: (a) Yr Itr 1910 8-1 of 02 Oc 12
                           (b.) MCO P19D0.16 (M 00R3EPMAN)

                    1. I acknowle ge eceipt of reference (a) notif ing tne that I am being
                     ecommen ed for adminis ra ive separation from the cr.S. Marine Corps TJ.S,.
                    Marine Corps eserve in accordance w th paragraph(s) 6210.d of reference tb)
                    by reason of:

                        a. Primar Basie
                            (1) GENER L B SIS; M sconduct
                             (2) SPECIFIC B SIS: Commission of a Serious Offense
                            (3) factcwl b sis.- On 23 Septe ber 2612 on or abou 0230, Lance
                   Corpo al Dunn, Daniel A. was arrested b the Lubbock Police Department. He was
                   charge with he follo ng offenses; Felony Charges (2) - retaliation an
                   stalking; Misdemeanor Charges (2) - unlawful c      of a weapon a d public
                   intoxica ion.


                   2. I unders and tha I am be ng recommende for separ ti n with-an
                   Other Than Hono able characterisation of service and that he least favorable
                   characteriza ion of serv ce which I m y eceive is Other Than Ho orable.

                   3 • un erstand that if I am servin in a pa rade E-4 or abo e an
                   administratively separa ed ith o her than honorable cha ac erization of
                   se vice that I will be ad inist ti el reduced to pay grade E-3 effec ive
                   u on ischarge n accordance with arag aph S311.B of reference (b).

                   4. In view of he bo e, I choose to exe cise the following rights b
                   initialing each choice.

                   a- __(bave) (ha e NOT) consulte wi h counsel. I
               un er tand i is in m bes interes s o o so before exercising or waiving
               a y My counsel's name, gra e, and rmed Force las


                  b. NOT) reguest a hearing befo e an
               administrati e dischar e boar .

                       e. -"In lieu of a hea in , I (have)/ (have NOT) include
                   ritten s a eme ts in rebu tal to this ropose se aration.


              that will be forwarde to he Se aration Authority, su orting this p oposed
              discharge.

                             I u erstand If I have   histo   of combat service/deployment, as

                                                                                  Enclosu e (2)
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 15 of 33 PageID #: 252




              Suhj s ACKNOWLEDGEMENT OP RIGHTS TO BE EXERCISED OR WAIVED IN CONNECTION WITH
                       DISCHARGE PROCEEDINGS ' (BOARD CASE)

              defined toy rhADMIN 328/10, I must contact this com and within 45 days to be
              screened for PTSD or TBI.

              5- If I re uested a hearing before an Administrative Separatio Board, I
              realize I have the following righ s:

                  a. J&Z To be presen     or rep esente b co nsel if I am confi e by c vil
              authorities.

                b. To be represented b app inted military cou sel (or milita y
             counsel of m ,choic , if available).

                 <=. To be represented by civilian counsel if I desire an at my own
             expense.

                 A,gt To challenge voting mem ers of he board or he le al adviso , if
             any, fo cause onl .

                 e. p -fo testif in m own behalf, subjec to he provisions of A ticle
             31, DCKJ (Conpuleory Self-incrimination Prohibited) ¦

                 f. At an time during the p oceedings I or y counsel may submit
             recor e matter for consi eration b the boar .

                g. or my co nsel my call wi ness s on m behalf.

                fa* jS L 1 or m counsel may question an witnesses who a pear efore the
            board.

                i. tS I or m counsel may present argumen prior to the board's closing
            the hea ing for elibe ations o fin ings an recommen ations.

                3 • w itten reques to the Convening uthorit , o be ro i e
            with a cop of the report of the boar and the en orsement.

               ** J     ilu e to appear withou goo cause at a hearing constitutes
            waiver of rights to be presen at he hearing.

                l. r have he ight to make a sworn or unswo n s atement.

                m. I have the right to examine e i ence p esente b the oar , to
            cross-examine witnesses a pearing befo e the board, to submit evi ence befo e
            the boar , an to resen final argumen before the boar ,

                n. Failu e to res on af er bein affo de      reasona le opportunity
           to c nsul ith counsel constitutes wai er of t e r ghts in ar graphs 6304.I
           to Ira of the reference.

           6. _ _ I have read and full understand he Purpose an Sco e of        e BOffi
           an NDRB.

           7-    I understand that if I am se arated before I complete an ac ive u
           service quiremen incurre because I received advance      uca ion assistance,
           bonuses, or s ecial ays, I may be require o eimburse the U.s. Governmen
           on a pro ata basis for the unaarved o tion of the active ser ice



                                                 %
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 16 of 33 PageID #: 253
   .972-724-8181
                                                                                          10-16-2012   9/10




                    Subj: ACKNOW EDGEMENT OF RIGHTS O SB EXERCISED OR WAIVED IN CONNECTION WITH
                            DISCHARGE PROCEEDINGS (BOARD C SK)

                    requirement.


                   ADMINISTRATIVE SEPARATION DOES NOT RELIEVE ME FROM ANY OBLIG TION TO SERVE ON
                   ACTI E ND/O IN CTIVE DOTY (INCLUDING TTENDING RESERVE DRI LS) PENDING PIN L
                   DECISION O MY DISCHARGE. 2 MUST CON I UE MY NORM L AC IVE N /OR INACTIVE
                   DOTY NLESS ND UNTIL MY COMM ND INFORMS ME IN WRITING THAT ( ) I M EXCUSED
                   FROM CTIVE AND/OR IN CTIVE DUT OR (2) I M DISCH RGED.


                                                                                  Mltli
                                           Date             es on ent              Date

                   FOR COHKAND USE ONLY (When AOR is not returne or is re turned (t b is u signed
                   o improperly or incompletely executed)s

                   The Kari e (INITIAL O E)t

                          did no return the AOR withi the time limit i dicated on the
                   notifica ion lette to ack owl dge r c ipt of the no ificatio ackage.
                    _____ refused o ack owledge receipt of he notifica ion package.
                   _____ returned th AOR hut id not sign     .
                        re ur ed the AO hut i not mak a s lection of rig ts.




                   Signature of erson initialin blank               Dat
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 17 of 33 PageID #: 254
    972-724-818!
                                                                                 04;27         10-16-2012
                                                                                     W-                     7/10


                     From: Lance Corporal, DANIEL A, DtJHN, TJSMCR
                     To, Cowwanding OEficar, B D/S Motor Transport Cornpany, Sixth Motor
                            Transport Battalion, Fo rth Marine Logis ic Group, 301 E REGIS ST suite
                            1137, LDBBOCK, T 73403-1137
                    SufaJ: CKNOKLEDG®)BNT OF RIGHTS TO BE EXERCISED OR WAIVED IN CONNECTION WITH
                            DISCHARGE PROCEEDINGS (BOARD C SE)

                    Ref; (a) Yr Itr 1310 8-1 of 02 Oc 12
                           <b) MCO P1900.16 (MARCORSEPMAN)

                    1. i acknowledge receipt of reference (a) notifying me that I am bei
                    recommended for administrative sep ra on from the 0.S. Marine Corps / O.S.,
                    Ma ine Corps Rese ve in accordance with paragraphfs) SZXO.ff of reference (b>
                    b reason of:

                        a, Primary Basis
                            (1) GENER L B SIS: M sconduct
                              (2) SPECIFIC BASIS: Commieaion of a Serious Offense
                              (3) FACTUAL B SIS: On 23 Sep ember 2012 on or abou 0230, Lance
                    Corporal Dunn, Daniel A. was ar ested b the Lubbock Police Department. Me was
                    char ed with the following offenses:' Felony Charges (2) - etaliation and
                    stalking; Misdemeanor Charges (2) - unlawful carry of a wea on and public
                     ntoxication.


                    2. i unde stand hat I am being recommende for sepa ation with an
                    O he Than Honorable characte iza ion of se vice an tha the least favorable
                    characterization of serv ce which I may eceive is O her an Honorable.

                   3. u derstand hat if I am serving in a pay rade E-4 or above and
                   admin strat l se arate with other than ho orable charac eriza ion of
                   service that I will be administrativel re uce to ay grade E-3 effec ive
                   upon discharge in accordance with paragraph S311.0 of refe ence (b).

                   4. In view of the above, t choose to exerc se the following r gh s by
                   ini ialing each cho ce.

                      a. __(have) (have NOT) consul e with counsel. I
                   understan i is in m bes in eres s o do so before exercis g or waiving
                   an of-pv rights. My cou sel's name, grade, and Armed Force is:


                                      _Jdp)/jjf f o NOT) request a hearing befo e an
                   administ ative discharge boar .

                       c.   lfrin of a hearin , I (have)have NO )                        clu ed
                   wri ten s atemen s in rebuttal to this p oposed se aratio .

                      d. j P I P {<3o)f (do NO ) des e to obtain co ies of documents
                   that will be forwarde to the Se ar tion uthority, sup or ing this ro ose
                    ischarge.

                              I unders an if I ha e a histo y of combat sarvlce deployment, as

                                                                                         Enclosure (2)
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 18 of 33 PageID #: 255
    ,972-724-8181
                                                                                  04:28;MAm, 10-16-2012   8 10




                      Subj s ACSQJOWtEDGEHENT OP RIGHTS O SB EXERCISED OR MAIVH) IN CONNECTION KITH
                               DISCHARGE PROCEEDINGS'(BOARD CASE)

                      defined by MARADMIN 328/10, I must contact this command within 45 ys to be
                      screened for PTSD or BI.

                     5. If I requested a hearing before an Admi is rative Separation Board, I
                     realire 1 have the following rights;

                         . To be prese t or re resented by c unsel if 1 am confined b c vil
                     authorities.

                        b. To be ep esented b appoin ed mili ary counsel (or militar
                     counsel of m .choice, if available)-

                         c. To be represented by civilian counsel if I desire and at ra own
                     ex ense.

                         a. ££. To challenge voting members of he boa           or the legal a isor, if
                     any, for cause onl .

                         e. o testif in nt own behalf, subject to he rovisions of Article
                     31, UCMJ (Compulsory Self-Incrimination Prohibite ).

                         f.     At any ime during the oceedings I or m counsel ma submit
                     recorde ma ter for consideratio b the board.

                        g. or ra counsel my call witnesses on m behalf.

                        h.          1 or ra counsel ma question an witnesses who a ear before the
                    board.

                        i. I or my counsel ma resent argument prior to the board's closing
                    the bearin for deliberations on findings and recommendations.

                                        wri ten request to the Convening Authorit , to be ro i ed
                    with a co    of he re or of the boar and he endo sement.

                       h.  ffailure to ap ear without good cause at a hea ing constitutes
                    wai e of rights to be p esen a the ea ing.

                        1. Ec ri have the right to taake a sworn or u sworn statemen .

                        »¦ ha e the righ to examine evidence presented b the board, to
                    cross-examine wit esses a pearing before the boa d, to submi evi ence befo e
                    the board, and to present final argume before the oard.

                     n. Failure to espond afte being afforde a reasonable op ortuni
                to consult with counsel cons itu es waiver of the rights in ara raphs 630 .id
                to Ira of the refe ence.

                                I have read and full   nderstan   he Pur ose an Scope of he BCMR
                and NDRB.

                7. I understand t a if I am se arated before I complete an active ut
                se vice requirement incu re because I received a v nce e ucation assistance,
                bonuses, or special pa s, I ma be eq ire to reimburse the tJ.S. Government
                on a ro rata basis for he unser e po tion of the ac i e service



                                                             2
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 19 of 33 PageID #: 256
   .972-72 -8181
                                                                                                   9/IQ




                    Su j: ACKNOWLEDGEMENT 0? RIGHTS TO BE EXERCISED OR WAIVED IN CONNECTION WITH
                            DISCHARGE PROCEEDINGS (BOARD CASE)

                    requirement.

                   0- I SPECI ICALLY ACKNOWLEDGE THAT I NDERSTAND H PROCESSING FOR
                   ADMINISTR TIVE SEP RATION DOES NOT RELIE E ME FROM AOT OBLIGATION TO SER E ON
                   ACTI E ND/OR IN C IVE DDTV (INC UDING ENDING RESERVE DRIL S) PENDING PIN L
                   DECISION O MY DISCHARGE. I MUST CON INUE HY NORM L CTIVE ND O IN CTIVE
                   DOTY UNLESS ND UNTIL MY COMM ND INFORMS ME IN WRITING THAT (X) I M EXCUSED
                   FROM CTIVE ND/OR INACTIVE1 DUTY O (2) I M DISCHARGED.



                   Wit ess
                                           IZ./ /Q>
                                              ate         Respondent
                                                                                 Wpate

                   FOR COMMAND USE ONLY (When OR is not etu ned or is returned but is u signed
                   or improperly or incom letely executed)*

                   The Karine (ZSXXXAX. ONE) i

                           i no retu n the AOR ithi the time limit indicated on the
                   notification let er to acknowledge receipt of the notification package.
                   _____ refused to acknowledge ecei t of the notification ackage.
                   _____ re u ned the DR hut did ot sign it.
                   _____ returned he OR but di not sake a selection of ights.




                   Signature of erson in ial g blank               Da e
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 20 of 33 PageID #: 257
 *972-724-8181                                                                            10-16-2012
                                                                           0 :26.'                     4/10




                        Puxpoeo a    Scope of Board of Correction of N al Records (BCNR)
                                    and the Naval Discha ge Review Boa (KERB)


                 1. the Boar for Correction of Naval Records (BCNR), consisting of no less
                 tha th ee members, was establishe pursuan o 10 U.S.C. 1552, an considers .
                 all applica io s properly before it for the purpose of etermi ing the '
                 exis ence of a error o a Injustice, an to m*** app opriate o ndations
                 to he Secretary of the Navy. Applic tion y be .made by th member or former
                  emb r, o such othe      ersons as he boar determines bef f f
                   urpose. The Boar for Correc ion of Naval Records, unlike the Na al Diechaxg
                  Review Boar (NDRB), may rev ew discharges awarded by a general cou t-martial.
                 .Other types of cases re iewed b the boar inclu e, but are not
                  those i volving requests for h sical disabilit retirement,- the canc llation
                  of a h sical disabilit discha ge, and substituting, in lieu thereof,
                  reti ement for disabili y,- an increase in the percentage of .
                  disabili ; the removal of derogatory ma e ial from an official reco d; he
                  review of nonju icial u ishment; a d the resto ation of rank, gra e, or
                  rating. Also, his board will review the ease of a person who is in a Rese ve
                  component and who contends that he release from active ut shoul have been
                  honorable, rather than gene al (under honorable conditions).

                 The law requires that a plication he filed with the Board for Correction of
                 Naval ecords withi three' yea s of the date of the isco e y of the error o
                 injustice. Howeve , the board is autho ized o e cuse he fact hat the
                 application as file at a later date if it fi s i . to be in the interest of
                 justice to consider he a plica ion. The boa d is em o e e o den an
                 ap lication i hout a he ring, if it determines that here is insufficient
                 evidence to indicate th existence of probable material error or njust e t
                 the ap licant.

                 No pplication will be considered by he boar until the appiicant has
                 exhaus ed ll other effec ive administrative reme ies afforded by exis ing la
                 or reg lations, and such o her legal re edies as the board shall determine are
                 prac ical agd a propria ely available to the a licant.

                 A a plication to the board for the co ection f a recordshaUnot °P ate
                 as a stay f an roceedin s being taken with res c to the person volved.
                  h board will consider th applicant's case on he basis of all the material
                 before t, nclu ing ut ot limited to: the a lication for correction filed
                 by the a plican , any documentar evidence filed in su port of such
                 applications, any b i f submitte b or in behalf of the J
                 avai able pertinent ecords in the De ar en of the Nav . The applic 8
                 service record is but one of the records hic may be considered by the board.

                 in cases other han en e a plications, tbs record of pzoceedl gscf the
                 board ill be forwar e to the Secretary of the av , ho will irect such
                 actions as etermined to be ap ro ia e.

                 la connection ith review of e ecuted discharges by the Boa d for Correction
                 of Naval Records, the e is no la or eg la ion hich pro i es that an
                 unfavorable discharge ay be changed to a ore favorable discharge solely
                 Scause of the exp ir at ion of ape od of time after discharge du ing which the
                 respon ent's behavior has bee exemplary. o ermit elief, an error or
                 injustice ust be found to have existed during the eriod of
                 question and the respon e 's goo conduct- f er discharge. In a of itself,
                  s ot sufficient o arrant changing an u favorable dischar e to a
                                                                                     Enclosu e (1)
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 21 of 33 PageID #: 258




             more favorable type of ischarge.

             Applications for review and explanatory matter may be obtained by wri ing he
             Board for Correction of Naval Records, Department of the Nav , Washington, DC
             20370-5100,

              2. The Nav l Discharge Review Board (NDHB), consisting of fi e membe s, was
              established ursuant to 10 U.9.C. 1553, o review, on I s own motion; or upo
              the request of an fo mes member of the Na y or Marine Corps; or in. the case
             of a deceased mem er of the Navy or M ine Co s, upon the request of the
             sur iving spouse, next of kin, or legal representati e, or if incompeten b
             the member s guardian; he type and nature of final d scha ge to dete ine
             whe her or not, un e reasonable s andards of na al law an disci line, the
             type and natu e of he discharge shotil be change , corrected, or odified,
             an if so, to deci e what modification should he ma e. The board ma also
             issue a ew ischarge in accordance with he fac s resente o i .

            The MDRB ma review all fin l separations from the naval service, i respective
            of he maime e enced or brough abou , exce t a discharge awarde by a
            gene al co rt-ma tial, or a discharge execute more than 15 years before da e
            of re iew ap lica ion. Such review is base on all available ecor s of the
            De artment of the Navy pertaining to the fo mer m mber and such evi ence as
             ay be presen e or obtained b the boar .

            NDRB has no autho it to re oke an discharge nor to reinsta e an pe son in
             the il a y ser ice subsequent to ischarge no to ecall an erson to
            active u ; nor o waive prior dis ualif ing ischarges to permi enlistment'
            in t e na al service or any other branch of the A me Forces; nor to ca cel
            enlistmen cont acts; nor to change he reason for discha ge from or to
            physical disability; nor to etermi e eli ibili for eterans benefits.
           Relevant nd materi l fac s germane to the forme embe concerne foun b a
           ge eral or specia court-martial, or b a cou t of inquiry or board of
              n esti ation where the fo er member was i he status of a defendant or an
            in erested arty, as ap ro ed b the reviewing authorities, shall be acce ed
           b the boa d as establishe fac s in the absence of ma ifest error or unusual
           circ mstances cle rly justifying a different conclusion. Relevan and
           ma erial facts sta ed in a specific tion to which t e former member concerned
              leaded guilty befo e a general or special court-martial, or where, upon bein
           conf on e b such a s cification, he fo mer member electe to reques
             ischarge for he goo of the ser ice, shall be cce ted b the board as
           established facts in the absence of manifes error or unusual ci cumstances
           clea ly jus if ing a differen conclusion, o unless the former member shall
           show to the board's satisfaction,. or it sh ll otherwise ap ar, tha arbi rar
           or coercive acti n was taken agains the member at he ime, which action was
           not apparent to the re ie ing au hority from he face of the ecord.

            he evi ence before the board wh ch ma be conside ed in connection ith a
           particular ischarge ocument will normally be estricte to at w ic is
           rele ant an material to the former member's par icular terra of Ma ine Cor s
           service or uring hat term of Marine Cor s ser ice, or a the ime of
           separation.

           To warran a cha ge, correction, or mo ifica ion of the original document
           evidencing separat o from the Marine Cor s, the fo me member conce ned must
           show to the satisfac ion of the board, or it must otherwise satisfactorily,
           a pear, that he ori inal document was im ro erl or inequi ably iss e under
           stan ards of naval law an d sci line exis ing at the time of he former



                                                 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 22 of 33 PageID #: 259
  *972-724-8181
                                                                                        10-16-2012   6/10




                   member's original separation, or u de such standards differing therefrom in
                   the former member's favo which subsequent to separation, were made exp essly
                   retroactive to se arations of the type and c aracte had b the fo mer membe .

                   In connec ion wi h review of execut d ischa ges      the NDRB, e e is no law
                   or regulation w ich provi es that an unfa orable discharge ma be changed to a
                  more favorable ischarge solely because of the expiration of a p riod of time
                  af er discharge during which the respon ent's behavior has been exemplary. To
                  permit relief, an error o injustice mus be foun o have existed during the
                  period of the enlistmen in ques ion and the respondent's goo con uct afte
                  disc arge, i and of itself, is not sufficient to arra t ch nging an
                  unfavo able discharge.

                  Ap lications for review an gene al informa io    ay be obtai ed b writing to
                   he J aval Discharge Re iew Boar , 801 North Ran ol h Street, Arling on, VA
                  22203-1989.

                  3. S a ement of the Individual

                  I have bee ad ised of the purpose and procedure for making a ica io o the
                  Boar for Cor ec ion of Naval Recor s and the Naval Discharge Review Board.

                  I have also been ad ise th t a discharge under other than hono able
                  con itions esulting rom a eriod o co tinuous unau horize absence of 18b
                   ays o mo e, is a con itional bar to benefits a ministered by the Ve erans
                    minis ra ion notwiths anding an ac ion b the Na al Discharge Re iew Boar .




                                            Date Mari e sig a ure DaDaee
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 23 of 33 PageID #: 260




                                        AFFIDAVIT OF SERVICE


         I certify that attempts to serve the Notification ( ated 02 Oct 12),
         Acknowledgement of Rights, an BCNR/NDRB information on LCpl DANIEL DUNN,
         USMCR were ma e as follows:


         SECTIO I. SERVICE IN PER ON:

         WAS TTEMPTED: See the attache PERSONAL RECEIPT OF NOTIFICATION OF
         SEPA ATION PROCEEDINGS.


          ddress: 301 E. Regis Street Suite 1137, Lubboc , TX 79403-113

         SEC ION II. SERVICE BY CERTIFIED M IL, RETURN RECEIPT REQUESTED:

         Date mailed:

         Mailed from:

         Mailed by:

          ddress mailed to:


         IF DELIVERED, TTACH ORIGIN L PS FO M 3800 (WHITE RECEIPT) AND PS FORM 3811
          (G EEN C RD) SHO I G DELIVERY; IF NOT DELIVE ED, TT CH ENVELOPE SHO I G
         POST L STAMPS AND MARKING INDICATING RE SON FOR O DE I ERY. IF DE I ERY NOT
         SUCCESSFU , SERVE BY FI S CL SS MAIL-SEE SECTION III.



         SECTION III. RESU OF SE VICE (IN PERSON OR M IL):

         Marine DID return the Ackn wledgement of Rights.


         SECTIO IV. CER IFICATIO SIG ED/SWORN BEFORE COMMISSIONED OFFICER

         Signature of person certifying information:       .t-
                                                         . '-



         Grade: SSg               Billet: dmin Chief


         Command: I-I Staff, ubboc TX 79403

         SWORN AND SUBSCRIBED before me on 2012/l0/ f6

        Signature of commissioned officer:
                                                   Eric M. Pardo

        Grade: Capt Billet: I-I


        Command: I-I Staff, Lu bock X 79403
Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 24 of 33 PageID #: 261
   bm972-724-81B1
                                                                                                                10-16-2012   10/10



                                                      TOmnso ekites h&j he corps
                               b o/s Kotor Trensport Oofl wny, Si th Kotor Transport Battalion, Fourth Kari a
                                                               Logistic Grow
                                                          301 E REGIS ST SUITS 2137
                                                           LOBBOCK, TX 13403-1137
                                                                                                    nr tear tna toi
                                                                                                    1900
                                                                                                    SJA
                                                                                                    02 Oct 12

                     From: lauace Corporal IfflNiBi, a. Dam, OSHCR
                     To: . Commanding Officer, B D/S Motor Transport Company, sixth Motor
                              Transport Battalion, Fourth Marine Logistic Group, 301 B REGIS ST SUITE
                              1137, LUBBOCK, TX 79403-1137
                    GubjI PERSONAL receipt of notificatio of separation proceedings

                    1. On         he ?/> day of i)c                       , at __         _ , I perso all
                    received the original No ification of Separa ion Proceedings ated
                     ga.Ofl ftfltift &#& and the Purpose an Sco e of he BCNR an NDRB.




                    Signa u e of Marine



                                                   UJ OJj
                    Wi ness    7
   Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 25 of 33 PageID #: 262
                            INDIVIDUAL SEPARATION INFORMATION
                                     1 OF 7

SSN:                                 NA E: DUNN, DANIEL A.
PRES-GR DE: E3                       DATE: 20130314

PAY ENTRY DATE: 20100712             DATE OF ENL / ACCEPT: 20100712
ACTIVE DUTY DATE:                    TOTAL COMM SVC: 000000

ORIG ENTRY D TE: 20100608

DISCHARGE DATE: 20121205             DCTB: 20110129

END OBLIG SVC: 20180607              GEODCTB: 0
                                     OVERSEAS CONTROL DATE: 20090312
REENLIST ENT ID: 04
SEPARATION CODE: HKQ1                RETIREMENT GRADE:
                                     EFFECTIVE DATE:
CSB ELECT DATE:                      HIGHEST GRADE HELD:
CSB ELECT CD/DESC:

ACTIVE SVC: 000000                   CONSTRUCTIVE SVC: 0
INACTIVE SVC: 000000                 RETIREME T PAY MULT SVC:
TOTAL ACT CO SEC SVC: 0              CAREER SVC PAY: 0
TOTAL CONSEC SVC: 0                  INACDU POINTS:
TOTAL SVC: 0                         INACDU POINTS EQ: 000000
TOTAL QUAL SVC: 2-05-28              PLAN RETIREMENT REQ:

MAND REMOVAL DATE:                   TOTAL RETIREMENT POINTS: 400
ANNIV DATE: 20130608                 TOTAL QUAL SERVICE: 2-05-28
DATE ELIG TO RET:                    TOTAL SATISFACTORY YEARS: 2
CRCR CERT DATE: 201105
RCSBP DATE:                          COMBAT SERVICE CODE: 0
RCSBP OPTION                         COMBAT DSBL
RCSBP TYPE CVG                       LAST COMBAT TOUR
RCSBP LEVEL                          HEROISM: 0
RCSBP AMT CVG: 0
  Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 26 of 33 PageID #: 263
                           INDIVIDUAL SEPARATION INFORMATION
                                    2 OF 7

SSN:                                 NAME: DUNN, DANIEL A.
PRES-GRADE: E3                       DATE: 20130314

HOME OF RECORD STATE: DENTON TX COUNTRY OF ORIGIN: US
RELIGION: 13 CHRISTIAN - O DENO INATIONAL PREFERENCE

PHONE: 214-850-3866
STREET ADDRESS: 3703 30TH APT A
CITY: LUBBOCK STATE: TX ZIP CODE: 794100000

ACTIVE DUTY MGIB STATUS:

PMOS: 6531                           ADMOS1:
J OS:                                ADMOS2:
JMOS DATE:                           ADMOS3:
                                     ADMOS4:

                                        PROFICENCY      CONDUCT
AVERAGE MARKS IN GRADE:                        3.6        3.6
AVERAGE MARKS IN SERVICE:                      3.9        4.0
AVERAGE MARKS IN ENLISTMENT:                   3.9        4.0



                     TI E LOST
SEQ EFF DATE TERM DATE NR DAYS REASON CMP CDE
00001                          0
      Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 27 of 33 PageID #: 264
                               INDIVIDUAL SEPARATION INFORMATION
                                        3 OF 7

SSN:                                    NAME: DUNN, DANIEL A.
PRES-GRADE: E3                          DATE: 20130314

RIFLE QUAL DATE: 20100827               PISTOL QUAL DATE: 000000
RIFLE SCORE: 315                        PISTOL SCORE:
RIFLE CLASS: E                          PISTOL CLASS:
EXPERT RIFLE QUAL: 1                    EXPERT PISTOL QUAL: 0

                          SECRTY COMP:
SECURITY ELIGIBILITY: SECRTY ELIG:
CODE:                    DATE:


CODE                 COMPL DATE         RECERT DATE         DESC
MMB                  20100915                               TAN BELT

CLAS/ASGN TEST-TYPE:                    ASVAB TEST
DATE 20100301 GT/GCT: 0                 AFQT: 88
                    RV: 0               GT: 129
                    AR: 0               MM: 124
                    AC: 0               EL: 122
                    PA: 0               CL: 117

DLAB SCORE: 0
DATE



CODE        SCHOOLS/SPECIAL SKILLS                          ST      DATE
M92         MARINE COMBAT TRAINING                          PA      2010
808         RECRUIT TRAINI G, MALE                          PA      2010
G3L         AIRCRAFT ORDNANCE TECHNICIAN                    PA      2011
   Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 28 of 33 PageID #: 265
                            INDIVIDUAL SEPARATIO INFORMATION
                                     4 OF 7

SSN:                                 NAME: DUNN, DANIEL A.
PRES -GRADE: E3                      DATE: 20130314

FROM       TO COMBAT OP LOG COMBAT OP DESC



FRO        TO             VESSEL NA E                        NET SEA DAYS
   Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 29 of 33 PageID #: 266
                            INDIVIDUAL SEPARATION INFORMATION
                                     5 OF 7

SSN:                                 NAME: DUNN, DANIEL A.
PRES-GRADE: E3                       DATE: 20130314

AWARDS

FROM TO TYPE CODE              ENGLISH
20100712 20101008 2 NN         NATIONAL DEFENSE SERVICE MEDAL
20110415 20110417 4 CE         CERTIFICATE OF APPRECIATION
20111210 20111210 4 CE         CERTIFICATE OF APPRECIATION
20111211 20111211 4 CE         CERTIFICATE OF APPRECIATION




GOOD CONDUCT MEDAL DATE:
SMCR MEDAL DATE: 20100712
AR ED FORCES RESERVE MEDAL DATE: 2010-07-12
    Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 30 of 33 PageID #: 267
                             INDIVIDUAL SEPARATION I FORMATION
                                      6 OF 7

SSN:                                  NAME: DUNN, DANIEL .
PRES-GRADE: E3                        DATE: 20130314

VA CODE   EFFECTIVE DATE      VA CODE EFFECTIVE DATE          VA CODE EFFECTIVE DATE
0
   Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 31 of 33 PageID #: 268
                            INDIVIDUAL SEPARATION INFORMATION
                                     7 OF 7

SSN:                                   NA E: DUNN, DANIEL A.
PRES-GRADE: E3                         DATE: 20130314

       Unit Organization           Primary Duty                     Remarks


D/S MT CO B(-) 6TH TB 4TH AIRCRAFT ORDNANCE TECHNICIAN 20120723 JOIN RUC 14652 MCC
MLG 6531 SY4 DU
LUBBOCK
14652

                                MOTOR VEHICLE OPERATOR 20120920 CHPRIDU
                                3531

                                MOTOR VECH OPR 20120920 CHPRIDU
                                3531

                                                                20121205 DROP SPD HKQ1 C RE
                                                                04 ED 20121205
  Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 32 of 33 PageID #: 269
                           INDIVIDUAL SEPAR TION INFORMATION
                                    7 OF 7

SSN: I      AME : DUNN                DANIEL A.
PRES-GRADE: E3 DATE: 20130314

    Unit Organization Primary Duty Re arks

                               AVIATION ORDNANCE               20110322 CHPRIDU
                               6531

                                                               20110601 COMPL ACDUTRA
                                                               20110524 TO 20110531 TYPE D3
                                                               FLAG C

                                                               20110607 COMPL ACDUTRA
                                                               20110601 TO 20110607 TYPE D3
                                                               FLAG F

                                                               20110916 COMPL ACDUTRA
                                                               20110908 TO 20110916 TYPE A1
                                                               FLAG C

                                                               20110922 COMPL ACDUTRA
                                                               20110917 TO 20110921 TYPE A1
                                                               FLAG F

                                                               20120313 TR RUC 01773 EDA
                                                               20120403

HMLA-773 {-) MAG-49 4TH MAW AIRCRAFT ORDNANCE TECHNICIAN 20120314 JOIN RUC 01773 MCC
ROBINS AFB GA 6531 S7F DU
01773

                                                               20120410 COMPL ACDU RA
                                                               20120403 TO 20120410 TYPE D3
                                                               FLAG C

                                                               20120417 COMPL ACDUTRA
                                                               20120411 TO 20120417 TYPE D3
                                                               FLAG C

                                                               20120424 COMPL ACDUTRA
                                                               20120418 TO 20120424 TYPE D3
                                                               FLAG C

                                                             20120429 COMPL ACDUTRA
                                                             20120425 TO 20120429 TYPE D3
                                                             FLAG F

                                                             20120717 TR RUC 14652 EDA
                                                             20120804
   Case 4:20-cr-00142-SDJ-KPJ Document 39-3 Filed 07/02/20 Page 33 of 33 PageID #: 270
                             INDIVIDUAL SEPARATION INFORMATION
                                      7 OF 7

SSN: Ml                                NA E: DUNN, DANIEL A.
PRES-GRADE: E3                         DATE: 20130314

RUC: 00000                    COMPANY CODE: RECSTAT: E
COMP CODE:                    PLT CODE: TRNGRP: A
R-RECSTAT: 9                  RCOMP CODE: K4

    Unit Organization                  Primary Duty Re arks



RECRUIT PERSONNEL SUPPORT BN BASIC MARINE W/ENL GUARANTEE 20100712 JOI RUC 34022 MCC
RTR                         8011 017 RECRUIT
SAN DIEGO
34022

                                                                 20101008 TR MCC J9Y DU EDA
                                                                 20101019

SCHOOL OF INFANTRY (STUD                                         20101020 JOIN RUC 33353 MCC
PERS)                                                            J9Y GND ENTLEVEL STUD 92
CAMP PENDLETON
33353

                                                                 20101116 TR MCC J9M DU EDA
                                                                 20101117

AVIATION A&C SCHOOL (STUD)                                       20101119 JOIN RUC 06050 MCC
PENSACOLA                                                        J9M TEMINS AVNTRNG
06050

                                STUD 20101122 CHPRIDU

                                                                 20110128 TR MCC JAM TEM
                                                                 AVNTRNG EDA 20110129

CTR NAVAL AVN TECH TRNG         AIRCRAFT ORDNANCE TECHNICIAN 20110130 JOIN RUC 06116 MCC
(CNATT) (STUD PERS)             6531 JAM AVN ENTLEVEL STUD G3L
VIRGINIA BEACH
06116

                                STUDENT 20110201 CHPRIDU
                                6531

                                                                 20110317 DROP SPD BK2 H RE
                                                                 1A ED 20110317

V FA-112 AG-41 4THMAW           AIRCRAFT ORDNA CE TECHNICIAN 20110318 JOI RUC 01130 CC
FORT WORTH                      6531                         S3C DU FR IADT IDT REQ 48
01130
